                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK



ALEJANDRO CARRILLO, individually and          NO. 2:18-cv-03095-SJF-SIL
on behalf of all others similarly situated,
                                              PLAINTIFF’S RESPONSE TO
                     Plaintiff,               DEFENDANT WELLS FARGO BANK,
       v.                                     N.A.’S OBJECTIONS TO MAGISTRATE
                                              JUDGE'S REPORT AND
WELLS FARGO BANK, N.A.,                       RECOMMENDATION

                     Defendant.
                               TABLE OF CONTENTS

                                                                                  Page No.

I.     INTRODUCTION……………………………………………………………………...…1

II.    STATEMENT OF FACTS……………………………………………………………......2

III.   ARGUMENT………………………………………………………………………….......5

       A.   Standard of Review……………………………………………………………......5

       B.   Magistrate Judge Locke Correctly Upheld the Contract Claims Because the

       Buydown Agreement is Ambiguous…………………………………………………........6

       C.   Magistrate Judge Locke Correctly Upheld Mr. Carrillo’s GBL §349 Claim........13

            1.     Wells Fargo’s conduct is consumer oriented…………………….....……13

            2.     Wells Fargo’s conduct is materially misleading……………………........19

       D.   Magistrate Judge Locke Correctly Upheld Mr. Carrillo’s TILA Claim……........20

IV.    CONCLUSION…………………………………………………………………………..22




                                          -i-
                          TABLE OF AUTHORITIES

                                                                    Page No.

                              FEDERAL CASES

Alvarez Sosa v. Barr,
       369 F. Supp. 3d 492 (E.D.N.Y. 2019)…………………………………………………5-6

Bank of New York Tr. Co. v. Franklin Advisers, Inc.,
       726 F.3d 269 (2d Cir. 2013)……………………………………………………….……..6

Chiari v. New York Racing Ass’n Inc.,
       972 F. Supp. 2d 346 (E.DN.Y. 2013)…………………………………………….………5

Farmer v. Camden City Bd. of Educ.,
      No. CIV. 03-685JBS, 2005 WL 1683745 (D.N.J. July 19, 2005)………………………14

H&H Envtl. Sys., Inc. v. Evanston Ins. Co.,
     No. 6:18-CV-06315 EAW, 2019 WL 1129434 (W.D.N.Y. Mar. 12, 2019)…………….17

Harris v. TD Ameritrade,
       338 F. Supp. 3d 170 (S.D.N.Y. 2018)……………………………………………………5

Hinds v. Dallas Indep. Sch. Dist.,
       188 F. Supp. 2d 664 (N.D. Tex. 2002)…………………………………………………..14

Holland Loader Co., LLC v. FLSMIDTH A/S,
      313 F. Supp. 3d 447 (S.D.N.Y. 2018)……………………………………………………9

Interested Underwriters at Lloyd’s of London Subscribing to Policy No.
  991361018 v. Church Loans & Investments Tr.,
        432 F. Supp. 2d 330 (S.D.N.Y. 2006)………………………………………………...…16

Kapsis v. Am. Home Mortg. Servicing, Inc.,
       923 F. Supp. 2d 430 (E.D.N.Y 2013)…………………………………………….……..14

M & T Mortg. Corp. v. White,
      736 F. Supp. 2d 538 (E.D.N.Y. 2010)………………………………………………..…14

McCarthy v. Am. Intern. Grp., Inc.,
      283 F.3d 121 (2d Cir. 2002)……………………………………………………………...7

Orlander v. Staples,
      802 F.3d 289 (2d Cir. 2015)…………………………………………………….………..6




                                    - ii -
RCJV Holdings, Inc. v. Collado Ryerson, S.A. de C.V.,
      18 F. Supp. 3d 534 (S.D.N.Y. 2014)………………………………………………..11-12

                           STATE CASES

Disa Realty, Inc. v. Rao,
       168 A.D.3d 1037 (N.Y. App. Div. 2019)………………………………………….……18

In re Lipper Holdings, LLC,
        1 A.D. 3d 170 (1st Dep’t 2003)………………………………………………………….8

Platek v. Town of Hamburg,
       26 N.E.3d 1167 (N.Y. 2015)…………………………………………………………….11

Seller v. Citimortgage, Inc.,
        118 A.D.3d 511 (N.Y. App. Div. 2014)…………………………………………………19

Village of Ilion v. County of Herkimer,
       18 N.E.3d 359 (N.Y. 2014)………………………………………………………………7


                        FEDERAL STATUTES

15 U.S.C. § 1601…………………………………………………………………………………20




                               - iii -
                                      I. INTRODUCTION

       This case involves a clever, but unlawful, scheme by Wells Fargo that causes borrowers

to pay more to Wells Fargo than they should. Using standardized loan documents, Wells Fargo

markets certain mortgage loan products by touting a reduced introductory interest rate to draw

borrowers to accept its mortgage product. Wells Fargo promotes the loans with a “buydown rate”

in which the borrower will pay a lower interest rate for the first year of the loan than throughout

the remaining term. But Wells Fargo fails to deliver the promised introductory interest rate. Once

the loan has closed, Wells Fargo treats the introductory “rate” it promised as referring only to the

amount the customer will pay out of pocket each month – not the interest rate it will charge on

the mortgage. It treats the loan as carrying the same interest rate in the first year as during the

rest of the term but accepts lower payments. The borrower ultimately pays more interest and

reduces the loan principal less than if Wells Fargo had in fact applied the lower rate to the first

year of the loan as it promised. Wells Fargo does not dispute that it fails to use the lower interest

rate. It instead argues that the loan documents make it clear that its introductory “rate” refers

only to introductory payments for the first year.

       But as Magistrate Judge Locke recognized in a thorough Report and Recommendation

(“Report”) running thirty-one pages long rejecting Wells Fargo’s motion in its entirety, the loan

documents are ambiguous. Report at 10. And as the Report correctly noted, the Closing

Disclosure provided to Plaintiff by Wells Fargo “which represents ‘a statement of final loan

terms’ states in large font on the first page under ‘Loan Terms’ that the ‘Interest Rate’ is

2.875%” in year one and subsequently adjusts ‘as high as 3.875%’” in year two of the loan. Id.

(quoting Closing Disclosure).




                                                 -1-
        In response to the Report, Wells Fargo reiterates the same arguments Magistrate Judge

Locke rejected in adjudicating the motion to dismiss. Wells Fargo has not offered any basis for

the Court to reject Magistrate Judge Locke’s Report. Defendant’s objections should be denied.

                                 II. STATEMENT OF FACTS

        Wells Fargo is one of the largest originators of residential mortgages in the United States

and it regularly markets rate buydown programs to consumers nationwide. FAC ¶¶15-17. 1 The

loan documents and disclosures at issue in this case are boilerplate documents, and each

proposed class includes hundreds if not thousands of consumers. Id. at ¶¶53, 55. See Report at 4,

22-23. The boilerplate buydown agreement Wells Fargo regularly uses, and that it used to

originate Mr. Carrillo’s mortgage, attaches a payment schedule that discloses a “buydown rate”

for the first year of the loan that is lower than the interest rate for the remainder of the loan.

Report at 2-3.

        Wells Fargo provided Mr. Carrillo a form Closing Disclosure that describes itself as “a

statement of final loan terms and closing costs” and that prominently states on page 1 that the

“Interest Rate” for the loan is “2.875%,” and that the loan “Adjusts every year starting in year 2”

and “Goes as high as 3.875% in year 2,” included an Adjustable Interest Rate Table (“AIR

Table”). Consistent with the AIR Table, the Disclosure states that the Loan bears “an initial

interest rate of 2.875%, which could be adjusted to a rate as high as 3.875% beginning in the

second year of repayment.” Id. at 2 (citing FAC ¶35 & Ex. A). The accompanying payment




1
 FAC “¶ ” and Exs. A and B refer to the First Amended Class Action Complaint (ECF 17, 17-
1 and 17-2, respectively).




                                                  -2-
schedule similarly states that the “Buydown Rate” in the first year is 2.875 percent (with a

corresponding monthly payment of $597.45). Id. at 3. In a smaller font, the payment schedule

states that the “note will bear an interest rate of 3.875% . . . ”. Id. Both rates are listed as

applying to the “1st Period” and as covering “P&I,” i.e. principle and interest. FAC Ex. B at Ex.

A. Based on these documents, Mr. Carrillo, like any reasonable consumer, expected that he

would pay interest at the lower rate for the initial period (2.875 percent for the first year) and at

the higher rate for the remainder of the loan (3.875 percent for the remaining 29 years). FAC ¶2.

        Instead of using the 2.875 percent figure as an interest rate however, Wells Fargo used it

only to set Mr. Carrillo’s monthly payment. Despite its representations of a first year

“buydown,” Wells Fargo continued to amortize the loan at the higher interest rate of 3.875

percent during the first year. While Mr. Carrillo’s monthly payment of $597.45 corresponds to a

monthly payment amortized for 30 years at 2.875 percent interest, Wells Fargo continued to

charge Mr. Carrillo 3.875 percent interest during the first year, for a corresponding monthly debt

of $677.15.

        As a result, Wells Fargo increased the loan principal owed by roughly $40 each month in

the first year. Consequently, after making twelve full monthly payments under the terms stated in

Wells Fargo’s Closing Disclosure, in its Buydown Agreement, and as reflected in the AIR Table,

Mr. Carrillo’s principal balance owing was several hundred dollars higher than the documents

led him to expect – all while paying additional amounts in interest.

        Taking the first month of Mr. Carrillo’s 30-year loan of $144,000 as an example, a 2.875

percent interest rate would result in a monthly payment of $597 ($345 interest payment and $252

towards principal). Instead, Wells Fargo amortized the loan at the rate of 3.875 percent, charging




                                                  -3-
Mr. Carrillo $465 in interest and $212 in principal for a monthly total of $677. 2

          The result is that Mr. Carrillo and other consumers do not receive the benefit of the lower

interest rates they were promised and ultimately pay more interest each month, which Wells

Fargo adds to their principle loan balance. This practice of adding the shortfall caused by an

inflated interest rate will cost Mr. Carrillo an additional $1,471.00 in interest over the life of the

loan. FAC ¶ 45.

            Wells Fargo further obscured the way it intended to add to Mr. Carrillo’s principal

    loan amount each month by including additional misleading and inaccurate provisions in its

    buydown agreement and closing disclosures. FAC ¶¶10-14; 43-44. For example, Wells Fargo

    combined the buydown funds it applied towards the loan with other unrelated funds it called

    “lender credits” in the closing disclosure without explaining it was doing so. Id. at Ex. A at 2-J

    & ¶12. Wells Fargo further disclosed an APR, finance charge, and total payment amount in

    the closing disclosure that were significantly higher than Mr. Carrillo’s actual figures. Id. at

    Ex. A at 5 & ¶43. Wells Fargo’s practice of amortizing the loan at the higher interest rate in

    the first year is difficult, if not impossible, for a non-accountant to detect, and these

    inaccuracies make its conduct even more inscrutable. FAC¶¶13-14.

            Based on these facts, Mr. Carrillo has brought claims on behalf of himself and all other

    similarly situated borrowers alleging (i) breach of contract, including the covenant of good

    faith and fair dealing; (ii) violations of GBL § 349; and (iii) violations of TILA. See FAC at




2
 Calculated using Wells Fargo’s amortization calculator:
https://mortgagecalculators.wf.com/response/content/clients/lf-wellsfargo/
home.html?toolid=home16&src=lfp_amort. (These numbers are rounded to the nearest dollar.
The actual monthly payments are $597.45 and 677.15).




                                                    -4-
 12-14. Wells Fargo moved to dismiss all claims. Magistrate Judge Locke issued a Report and

 Recommendation in which he recommended denying Wells Fargo’s Motion in its entirety.

 ECF 46. Wells Fargo filed an objection in which it challenged Magistrate Locke’s findings

 that Plaintiff had properly alleged a claim for breach of contract, that Plaintiff had properly

 alleged that Wells Fargo’s conduct was consumer-oriented and materially misleading for

 purposes of the GBL, and that Plaintiff properly alleged a claim under TILA. Wells Fargo did

 not object to the conclusion that Plaintiff had properly pled injury for purposes of the GBL, or

 to Magistrate Locke’s recommendation that the motion to strike class allegations be denied.

                                        III. ARGUMENT

A.      Standard of Review.

        Whereas a district court must make a de novo determination to specific objections to a

magistrate’s findings under Fed. R. Civ. P. 72, this does not require that the Court repeat work a

magistrate already performed. See Harris v. TD Ameritrade, 338 F. Supp. 3d 170, 173-74

(S.D.N.Y. 2018). “To the extent, however, that the party makes only conclusory or general

objections, or simply reiterates the original arguments, the Court will review the Report strictly

for clear error.” Id. at 174; see also Alvarez Sosa v. Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y.

2019). The purpose of objections is not to allow a party “a second bite at the apple by simply

relitigating a prior argument.” Chiari v. New York Racing Ass’n Inc., 972 F. Supp. 2d 346

(E.DN.Y. 2013). This is because “[t]he goal of the federal statute providing for the assignment of

cases to magistrates is to increase the overall efficiency of the federal judiciary[] . . . [and] [t]here

is no increase in efficiency, and much extra work, when a party attempts to relitigate every

argument which it presented to the Magistrate Judge.” Alvarez Sosa, 369 F. Supp. 3d at 497

(citations omitted) (alterations in original).




                                                  -5-
       Wells Fargo’s objections do exactly what courts have warned against. Unhappy with

Magistrate Judge Locke’s rejection of the arguments made in its motion to dismiss, Wells Fargo

attempts to re-litigate before the Court the same arguments presented in its motion to dismiss.

Consequently, the Court should only reverse Magistrate Judge Locke’s findings and conclusions

upon a finding of clear error. Wells Fargo fails to provide a persuasive argument as to why this

Court should reject Magistrate Judge Locke’s reasoning or conclusions. 3

B.     Magistrate Judge Locke Correctly Upheld the Contract Claims Because the
       Buydown Agreement is Ambiguous.

       Wells Fargo does not contest that it failed to apply a lower interest rate in the first year of

Mr. Carrillo’s loan. Rather, it attacks Mr. Carrillo’s contract allegations by arguing that no

reasonable person could interpret the 2.875 percent initial buydown rate as a promise to charge

an interest rate of 2.875 percent in year 1 of the loan.

       A court may only dismiss a claim for breach of contract if the contract’s terms are

unambiguous. Orlander v. Staples, 802 F.3d 289, 295 (2d Cir. 2015) (“[I]f a contract is

ambiguous as applied to [the facts that furnish the basis of the suit], a court has insufficient data

to dismiss a complaint for failure to state a claim.” (citation omitted) (alterations in original)). “A

contract term is unambiguous if it has ‘a definite and precise meaning unattended by danger of

misconception in the purport of the contract itself, and concerning which there is no reasonable

basis for a difference of opinion.’” Id. (citation omitted). Where, as here, an agreement’s terms




3
  Wells Fargo did not object to Magistrate Judge Locke’s conclusions in Part II.A.ii.b(3) (GBL
injury) and Part II.B (Motion to Strike the Class Allegations. ECF 48 at 2, n.1. Accordingly,
these sections are indisputably subject to clear error review and “the [C]ourt need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Alvarez Sosa v. Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019).




                                                 -6-
are ambiguous, courts “may accept any available extrinsic evidence to ascertain the meaning

intended by the parties during the formation of the contract.” Bank of New York Tr. Co. v.

Franklin Advisers, Inc., 726 F.3d 269, 276 (2d Cir. 2013) (internal citation omitted). Ambiguities

in a contract are construed against the drafter. McCarthy v. Am. Intern. Grp., Inc., 283 F.3d 121,

124 (2d Cir. 2002); Village of Ilion v. County of Herkimer, 18 N.E.3d 359, 363 (N.Y. 2014).

       Applying this standard to Wells Fargo’s motion to dismiss, Magistrate Judge Locke

concluded that the “Buydown Agreement is ambiguous on its face,” and that “the FAC’s

allegations, coupled with the Loan Documents, present ambiguities such that the Court is unable

to interpret the agreements on a motion to dismiss.” Report at 10-11. Magistrate Judge Locke’s

reading of the contract can hardly be deemed unreasonable.

       Wells Fargo contends that its agreements with Mr. Carrillo are unambiguous despite

stating in its Buydown Payment Schedule that the “Buydown Rate” applies to the “1st Period”

and that the monthly amount of “587.45” due during this period corresponds to “P&I”, i.e.

“principle and interest.” 4 And Wells Fargo further acknowledges that it represented the buydown

rate as a percentage rate to “reflect[] that under the Buydown Deposit Agreement, Plaintiff’s

‘initial reduced monthly payment of $597.45’ is what a fixed, monthly payment would be ‘for a

loan at 2.875% annual interest.’” ECF 48 at 7 (quoting ECF 34 at 3).

       Moreover, Wells Fargo provided Mr. Carrillo with a Closing Disclosure that is “a

statement of final loan terms” and that forthrightly and prominently describes the loan in

precisely the manner that Wells now claims no reasonable person could adopt, i.e. as having a




4
 Confusingly, Wells Fargo’s Buydown Payment Schedule subsequently states that the “note will
bear an interest rate of 3.875% and that the “1st Period P&I” is “$677.15.” Id.




                                               -7-
“Interest Rate” of “2.875%” in year one but adjusting upward to 3.875 in year 2. Ex. A, p. 1. See

also, id. at p. 4 (“Initial Interest Rate 2.875%”; Minimum/Maximum Interest Rate 2.875%/3.875;

First Change Beginning of 13th month).

       In its objections, Wells Fargo spends six pages reiterating the same arguments it made in

its motion to dismiss, citing the same provisions that are ambiguous on their face and in the

context of the loan documents as a whole. Magistrate Judge Locke carefully reviewed these

arguments and concluded that the “Buydown Agreement is ambiguous on its face, and it does not

provide clear support for Wells Fargo’s interpretation of the Buydown Rate.” Report at 11.

       Wells Fargo first argues that Mr. Carrillo’s interpretation of the buydown agreement

would create an impermissible double benefit. Magistrate Judge Locke examined and disposed

of this argument. Id. at 12 (“The Court further rejects Defendant’s argument that the Loan

Documents’ lack of language discussing amortization renders Plaintiff’s interpretation of the

agreements one that would result in a ‘double benefit’ of both an interest reduction and a re-

amortization of the Loan.”).

       Wells Fargo’s argument misconstrues Mr. Carrillo’s position and the language in the

buydown agreement. As Magistrate Judge Lock recognized, Mr. Carrillo does not contend that

he should have received a discounted monthly payment in addition to a lower interest rate. Mr.

Carrillo claims that his monthly payment in the first year should have been lower because of the

reduced interest rate promised in the first year. This is because “[t]he amortization of any loan is

axiomatic to the interest being charged, in that the repayment calculation is necessarily derived

from the interest accruing on the principal.” Id. “In other words, the monthly payments on the




                                                -8-
Loan are inextricably linked to the interest rate.” Id. 5

        Wells Fargo argues that Mr. Carrillo’s interpretation of the buydown agreement reads

language out of the contract. Specifically, it asserts that the provision “[e]ach monthly payment

from the buydown deposit will pay only a part of the interest portion,” is rendered meaningless if

the buydown agreement was meant to lower the interest rate (thereby reducing both the interest

and principal owed each month). Magistrate Judge Locke found this argument “irrelevant.”

Report at 12. He correctly reasoned that “Plaintiff is not complaining about how the deposit was

apportioned,” he is “merely alleging that Wells Fargo applied a higher interest rate on his Loan

than the parties agreed to.” Id. The language is also ambiguous in the context of the entire

buydown agreement, which refers to a 2.875 percent buydown rate and lists two “1st Period”

rates. See Holland Loader Co., LLC v. FLSMIDTH A/S, 313 F. Supp. 3d 447, 467 (S.D.N.Y.

2018) (“In resolving whether an ambiguity exists, the Court must determine whether a clause is

ambiguous when read in the context of the entire agreement.”) (internal quotation marks and

citations omitted).

        Second, Wells Fargo faults Magistrate Judge Locke for failing to give meaning to the

Buydown Payment Schedule’s statement that the note “will bear an interest rate of 3.875%.”

Wells Fargo’s criticism is unfounded. It is logical that reference to the 3.875 percent interest rate

would be included to show Mr. Carrillo the applicable rate after the initial period subject to the

buydown rate ended. Indeed, the statements that Mr. Carrillo’s note will “bear an interest rate of




5
 Wells Fargo’s reliance on In re Lipper Holdings, LLC, 1 A.D. 3d 170, 171 (1st Dep’t 2003) is
misplaced. In re Lipper merely restates the axiom that a contract should not be construed in an
unreasonable manner. In re Lipper, 1 A.D. 3d at 171. Contrary to Wells Fargo’s assertion, Mr.
Carrillo’s interpretation will not create a “double benefit” that will “bestow a windfall” on Mr.
Carrillo or the proposed class.




                                                  -9-
3.875 percent” and a “1st period P&I” of 677.15 follow the directly conflicting statement that

that the “1st Period” Buydown Rate” is 2.875 percent and that this corresponds to “P&I”, i.e.

“principal and interest” of $597.45.

       A correct assessment is that that the Buydown Payment Schedule -- which contains two

different rates, both applicable to the “1st Period”; both expressed as percentages and both

described as corresponding to “P&I” – is not only ambiguous, but a confusing mess. Indeed, the

only way that Wells Fargo’s interpretation makes any sense is if one understands the phrase

“Buydown Rate 2.875%” to unambiguously mean “the dollar amount corresponding to an

interest rate of 2.875%, but not an interest rate” and the phrase “1st Period . . . . P & I 597.45” to

mean “your payment of 597.45 will NOT cover all principle and interest during these months.”

Not only is this farfetched but it is rendered even less plausible in light of the fact that Wells

Fargo provided Mr. Carrillo with a Loan Disclosure statement that was “a statement of final loan

terms” and that repeatedly described 2.875 as the “Interest Rate” for year 1 of the loan. 6

       Third, Wells Fargo argues that the provision stating that the buydown agreement should

not be “construed to contradict the Note or Mortgage” confirms that the 3.875 percent interest

rate stated in the note was the operative rate throughout the entire loan term, including the year

that was the subject of the buydown agreement. This argument ignores the fact that the entire

purpose of the buydown agreement is to modify the parties’ obligations under the note and




6
 Wells Fargo suggests that Magistrate Judge Locke ignored the buydown payment schedule in
determining that the buydown agreement is ambiguous. See ECF 48 at 6. To the contrary,
Magistrate Judge Locke explicitly acknowledged the language in the buydown payment schedule
and determined that it contributed to the ambiguity of the buydown agreement. See ECF 46 at 3,
11-12. Mr. Carrillo does not dispute that the buydown payment schedule is incorporated in the
buydown agreement, but, as noted above, the internally contradictory language in the payment
schedule makes the buydown agreement even less clear.




                                                - 10 -
mortgage. For example, the note states that “my monthly payment will be in the amount of U.S.

$677.15.” ECF 48, Ex. A at 1. But Wells Fargo does not dispute that the monthly amount due in

the first year was $597.45. Even Wells Fargo must concede that the Buydown Agreement

modified at least some terms in the Note. Further, as Magistrate Judge Locke acknowledged, the

closing disclosure, which shows a first-year interest rate of 2.875 percent, “purports to

summarize the terms of the Loan.” Report at 12, n.5. “Thus, even if the buydown agreement

were deemed overridden, the Closing Disclosure also lends support to Mr. Carrillo’s

interpretation.” Id.

        Wells Fargo next faults Magistrate Judge Locke for purportedly failing to acknowledge

the difference between what the schedule refers to as the “Buydown Rate” (2.875 percent) and

the “interest rate” (3.875 percent). As explained above, a fair reading is that this simply put the

customer on notice that the buydown rate was only temporarily reduced. A reasonable borrower

would understand that the 2.875 percent buydown rate (which was bolded and in a larger font)

was a temporary rate that was the benefit of entering the buydown agreement. This is to be

distinguished from the 3.875 percent interest rate applicable for the rest of the life of the loan.

        The case Wells Fargo cites is distinguishable. In Platek v. Town of Hamburg, the

plaintiffs argued that the provisions “caused by” and “resulting from” meant the same thing

although one described an exclusion from insurance coverage and the other the exception to that

exclusion. 26 N.E.3d 1167, 1169, 1173 (N.Y. 2015). The court found the plaintiffs’

interpretation unreasonable because the exception language would contravene the purpose of the

exclusion. Id. at 1173. There is no similar conflict here. The 2.875 percent buydown rate and

3.875 interest rate simply describe Mr. Carrillo’s rates of interest during different time periods of

his loan. Indeed, this is precisely how Wells Fargo itself described the two rates in the Closing




                                                - 11 -
Disclosure.

       Wells Fargo also complains that Magistrate Judge Locke provided no explanation or

authority for his conclusion that “the fact that the Buydown Rate is shown as a percentage

implies that a lower interest rate is in effect.” Report at 11. Not surprisingly, courts can use

common sense in determining whether a contract is unambiguous. RCJV Holdings, Inc. v.

Collado Ryerson, S.A. de C.V., 18 F. Supp. 3d 534, 545 (S.D.N.Y. 2014) (“Because contract

interpretation is an exercise in ‘common sense’ rather than ‘formalistic literalism,’ ‘words should

be considered, not as if isolated from the context, but in the light of the obligation as a whole and

the intention of the parties as manifested thereby.’”) (quoting Duane Reade, Inc. v. Cardtronics,

LP, 54 A.D.3d 137, 863 N.Y.S.2d 14, 19 (1st Dep't 2008)). Applying common sense, Magistrate

Judge Locke correctly concluded that Wells Fargo’s use of a percentage rate in the buydown

agreement could mean just that – an actual percentage rate and not simply a reduced monthly

payment.

       Magistrate Judge Locke’s reading is consistent with common usage and understanding.

See Black’s Dictionary (11th ed. 2019) (defining interest rate as “[t]he percentage that a

borrower of money must pay to the lender in return for the use of the money, usu. expressed as a

percentage of the principal payable for a one-year period”). 7 And again, Wells Fargo itself

adopted Magistrate Judge Locke’s understanding in describing the year 1 rate as an “Interest

Rate”/the “Initial Interest Rate” in its own Closing Disclosure. Wells Fargo cannot escape its




7
  Wells Fargo’s reliance on Smiley v. Citibank (S. Dakota), N.A., 517 U.S. 735, 745-46 (1996), a
case involving a determination of whether the term interest included late-payment fees, is
misplaced. Magistrate Judge Locke concluded that the use of a percentage rate suggests an
interest rate, not that a percentage rate is required to describe an interest rate.




                                                - 12 -
own ambiguous drafting. See Orlander, 802 F.3d at 296-97 (finding that a contract was

ambiguous “in several respects relevant to Plaintiff’s claim” because some of the terms “could

certainly be clearer” and were subject to multiple reasonable interpretations).

       Finally, Wells Fargo claims that Magistrate Judge Locke creates ambiguity by looking to

the closing disclosures. But Magistrate Judge Locke explicitly found that the “Buydown

Agreement is ambiguous on its face.” Report at 11; see also id. at 10 (“it is unclear from the

language in the Buydown Agreement whether the parties agreed that interest would accrue at a

flat rate of 3.875% throughout the Loan’s terms, or if a variable rate was applicable whereby the

interest rate was initially 2.875%, increasing to 3.875% in the second year of repayment.”). In

light of this facial ambiguity, Magistrate Judge Locke examined the closing disclosures and

found “uncertainty that cannot be ignored.” Id. at 10.

C.     Magistrate Judge Locke Correctly Upheld Mr. Carrillo’s GBL § 349 Claim.

       “To state a claim for a § 349 violation, ‘a plaintiff must allege that a defendant has

engaged in (1) consumer-oriented conduct that is (2) materially misleading and that (3) plaintiff

suffered injury as a result of the allegedly deceptive act or practice.’” Report at 13. 8 Magistrate

Judge Locke found that Mr. Carrillo adequately plead all three elements.

       1.      Wells Fargo’s conduct is consumer oriented.

       In its motion to dismiss, Wells Fargo argued that Mr. Carrillo did not adequately plead

that the challenged conduct is consumer oriented because (1) Mr. Carrillo plead nothing more

than an individualized contract dispute and (2) Mr. Carrillo asserted only conclusory allegations




8
 Wells Fargo did not object to Magistrate Judge Locke’s conclusion that Mr. Carrillo
sufficiently plead a Section 349 injury. ECF 48 at 2, n.1.




                                                - 13 -
regarding boilerplate mortgage documents. Magistrate Judge Locke rejected these arguments

stating,

                  The FAC, however, alleges more than just a personal grievance, and
                  instead asserts that Wells Fargo regularly markets and offers
                  boilerplate buydown agreements (that purportedly promise a lower
                  initial interest rate than is charged) similar to Carrillo’s, in
                  connection with issuing hundreds of thousands of residential loans
                  annually. See FAC ¶¶ 15, 17, 52, 55, 73. These contentions are not
                  merely threadbare recitals of Section 349, but instead reflect specific
                  factual allegations directed at wide-ranging deceptive conduct.”

Report at 14.

           Wells Fargo faults Magistrate Judge Locke for relying on M & T Mortg. Corp. v. White,

736 F. Supp. 2d 538 (E.D.N.Y. 2010) and Kapsis v. Am. Home Mortg. Servicing, Inc., 923 F.

Supp. 2d 430 (E.D.N.Y 2013). But in support, Wells Fargo merely cites its own reply brief

arguing that White and Kapsis “involved far more than bare allegations of ‘boilerplate’ contracts

and have little in common with this case. The R&R did not consider these clear distinctions.”

ECF 48 at 9. The fact that Magistrate Judge Locke did not mention Wells Fargo’s (incorrect)

interpretations of White and Kapsis does not mean he failed to consider them. See Farmer v.

Camden City Bd. of Educ., No. CIV. 03-685JBS, 2005 WL 1683745, at *3 (D.N.J. July 19,

2005) (“That the Court did not explicitly address [a specific] argument in its Opinion, though,

does not mean that the Court failed to consider that argument.”); Hinds v. Dallas Indep. Sch.

Dist., 188 F. Supp. 2d 664, 679 (N.D. Tex. 2002) (same).

           Further, White and Kapsis actually support Mr. Carrillo’s claims. Magistrate Judge Locke

noted that the following from White is instructive:

                  The court is not willing to find as a matter of law that a purchase of
                  a home and accompanying mortgage cannot be harmful to the public
                  interest generally and therefore cannot be sufficiently consumer-
                  oriented to comply with the statute…. On the contrary, such practice
                  could easily recur and could potentially impact similarly situated




                                                  - 14 -
               consumers and therefore be considered consumer-oriented and
               harmful to the public at large…. While the deceptive practices were
               aimed at particular individuals in these instances, nothing suggests
               that similarly vulnerable consumers could not — and did not — fall
               victim to similar practices, and there is nothing especially unique or
               unusual about these particular transactions.

Report at 14-15 (quoting White, 736 F. Supp. 2d at 571). While White was decided on a motion

for summary judgment, the quoted language appears in the court’s discussion of black-letter law

regarding consumer-oriented conduct. The court’s statements in White are not fact-dependent

proclamations as Wells Fargo claims, but are affirmations of existing case law. Indeed, the court

in White cited a litany of cases discussing consumer-oriented conduct in the context of mortgages

and/or the use of boilerplate documents. White, 736 F. Supp. 2d at 571-72 (citing Oswego

Laborers’ Local 214 Pension Fund v. Marina Midland Bank, 647 N.E.2d 741, 745 (N.Y. 1995)

(denying summary judgment on Section 349 claim wherein “defendant bank dealt with plaintiffs’

representative as any customer entering the bank” and furnished standard forms and advice as it

would with any member of consuming public); Exxonmobil Inter-Am., Inc. v. Advanced Info.

Eng'g Servs., Inc., 328 F. Supp. 2d 443, 449 (S.D.N.Y. 2004) (Section 349 liability “attaches

primarily where a party’s misrepresentations are boilerplate and have the potential to be repeated

in order to deceive numerous similarly situated buyers.”); Gaidon v. Guardian Life Ins. Co. of

America, 725 N.E.2d 598, 603 (N.Y. 1999); but cf. Canario v. Gunn, 300 A.D.2d 332, 333, 751

N.Y.S.2d 310 (2d Dep't 2002) (affirming dismissal of Section 349 claim wherein the

“misrepresentation had the potential to affect only a single real estate transaction involving a

single unique piece of property.”); Banc of Am. Commercial Fin. Corp. v. Issacharoff, 188

Misc.2d 790, 728 N.Y.S.2d 861, 867–68 (N.Y.Sup.Ct.2000) (dismissing borrower’s Section 349

affirmative defense and counterclaim in foreclosure action because bank’s conduct was




                                               - 15 -
“particular to [borrower] and not a type of standard practice” and was a “private contract unique

to the[ ] parties”)).

        In Kapsis, the plaintiff filed a class action complaint against his loan provider and the

loan servicer (“AHMSI”) claiming, inter alia, that AHMSI failed to properly credit borrowers’

accounts and issued misleading monthly statements. Kapsis, 923 F. Supp. 2d at 449–50. Like Mr.

Carrillo, the plaintiff in Kapsis alleged that the defendant’s conduct was consumer oriented and

that the class consisted of “tens-of-thousands of individuals whose residential mortgage loans are

serviced” by AHMSI and that “AHMSI's alleged deceptive acts and practices ‘affect[ ]

consumers at large.’” Id. at 450. Like Wells Fargo, AHMSI moved to dismiss claiming that the

plaintiff had not properly plead consumer-oriented conduct. The court rejected AHMSI’s

arguments and found that the plaintiff’s allegation that AHMSI “engaged in deceptive practices

directed not just at him, but also at a large class of similarly situated debtors” was sufficient to

establish consumer-oriented conduct. Id.

        Magistrate Judge Locke’s conclusion is legally sound based on White and Kapsis alone,

but he cited additional supportive authority, including Interested Underwriters at Lloyd’s of

London Subscribing to Policy No. 991361018 v. Church Loans & Investments Tr., 432 F. Supp.

2d 330 (S.D.N.Y. 2006). The court in Interested Underwriters “den[ied] [a] motion to dismiss a

Section 349 complaint alleging that the defendant issued boilerplate contracts, noting that

‘[d]ecisions from New York Appellate Division courts have emphasized that standard

agreements and policies are significant in showing that challenged actions are consumer-

oriented.’” Report at 15 (quoting Interested Underwriters, 432 F. Supp. 2d. at 334). In short,

Magistrate Judge Locke’s conclusion rests on solid legal precedent and Wells Fargo has not met

its burden of showing otherwise.




                                                - 16 -
       Wells Fargo asserts that “[r]ecent cases agree that conclusory allegations of form policies

are not enough to allege a GBL § 349 claim.” ECF 48 at 10. Wells Fargo implies that these

“recent cases” somehow repudiate Magistrate Judge Locke’s Report. To the contrary, the “recent

cases” affirm established principles related to Section 349. In fact, the “recent cases” were

decided before Magistrate Judge Locke issued his Report and Recommendation. The only three

cases not already briefed in the underlying motion – H&H, Disa Realty, and Sellers – are

factually distinguishable and provide no support for rejecting Magistrate Judge Locke’s opinion.

       H&H Envtl. Sys., Inc. involved a dispute between a corporate plaintiff that provided

“precision repair, maintenance, and calibration of environmental chambers, as well as rental

sales and services” and two insurance company defendants that wrote policies covering the

equipment. H&H Envtl. Sys., Inc. v. Evanston Ins. Co., No. 6:18-CV-06315 EAW, 2019 WL

1129434, at *1 (W.D.N.Y. Mar. 12, 2019). 9 After suffering damage to “precision equipment

items,” the plaintiff filed claims with the insurance companies. The plaintiff then sued when it

became dissatisfied with the companies’ handling of the claims, and alleged, inter alia, that the

insurance companies’ conduct violated Section 349. Id., at *1-2. The court granted the

defendants’ motions to dismiss, finding that the plaintiff’s lack of factual allegations concerning

consumer-oriented conduct was fatal to the GBL claim. Specifically, the court stated, “Plaintiff

makes the following conclusory allegation: ‘Upon information and belief, when confronted with

a policyholder’s significant loss claim, Defendants regularly and routinely engage in the practice

of avoiding or inordinately delaying the settlement of the claim[.]’” Id. at *9.




9
 Of note, the court observed, “The statute’s consumer orientation does not preclude its
application to disputes between businesses per se, but it does severely limit it.” Id. at *9 (quoting
Cruz v. NYNEX Info. Res., 263 A.D.2d 285, 290 (1st Dep’t 2000)).




                                               - 17 -
       Mr. Carrillo’s First Amended Complaint contains more than a single, “upon information

and belief” allegation of consumer-oriented conduct and involves a common-place consumer

transaction involving standardized documents and loan balance calculations, not a commercial

insurance dispute. In finding that Mr. Carrillo properly alleged consumer-oriented conduct,

Magistrate Judge Locke cited but a few specific factual allegations in the FAC “directed at wide-

ranging deceptive conduct.” Report at 14 (citing FAC ¶¶15, 17, 52, 55, 73). These allegations

include:

       •       Wells Fargo is one of the largest originators and servicers of residential
               mortgages, nationwide, making hundreds of thousands of residential loans
               every year. FAC ¶¶15, 52;

       •       Wells Fargo regularly markets and offers temporary payment reduction
               options, including its rate buydown programs, to consumers nationwide.
               FAC ¶17, 52, 73; and

       •       The rate buydown program at issue in this case has been offered to the
               general public and each class set forth herein includes hundreds, if not
               thousands of consumers. FAC ¶55, 73. 10

These allegations sufficiently establish consumer-oriented conduct. But Mr. Carrillo also alleges

that Wells Fargo uses boilerplate documents and disclosures generated through highly automated

procedures to memorialize the agreements, (FAC ¶¶17, 52-55, 7), and that Wells Fargo’s uses

standard practices, and methods for calculating interest rates. FAC ¶¶1-2, 7-9, 54. The numerous

allegations in this case stand in stark contrast to the lone allegation in H&H.

       In Disa Realty, Inc., the plaintiff sought to foreclose on a mortgage and the defendant

included a Section 349 counterclaim in his answer. Disa Realty, Inc. v. Rao, 168 A.D.3d 1037,




10
  See also, FAQ at ¶16 (stating that “Adjustable-rate mortgages are one of Wells Fargo’s most
popular residential loan types”).




                                               - 18 -
1038 (N.Y. App. Div. 2019). The defendant claimed the plaintiff made false representations

about the subject property’s income and expenses. The court found the allegations “self-serving”

and inconsistent with the terms of the written contract. The court concluded, “In any event, the

alleged misrepresentations complained of were specific to the subject property and, thus, do not

constitute consumer-oriented conduct falling within the ambit of [§ 349].” Disa Realty, 168

A.D.3d at 1040. Wells Fargo’s use of form documents for its nationwide residential mortgage

business is a world apart from the representations about a single property in Disa Realty.

        In Seller v. Citimortgage, Inc., the plaintiffs brought a Section 349 claim based on

allegations that Citimortgage instructed plaintiffs “to make four mortgage payments at a reduced

rate” so that they could become delinquent in order to qualify for a loan modification. Seller v.

Citimortgage, Inc., 118 A.D.3d 511 (N.Y. App. Div. 2014). The court dismissed, concluding that

Citimortgage’s instruction was specific to the plaintiffs and not consumer oriented. Seller, 118

A.D.3d at 511. Mr. Carrillo does not allege that the conduct at issue is the work of a rogue

customer service representative as in Seller. Rather, Mr. Carrillo’s buydown agreement was

consistent with Wells Fargo’s standard practice and procedure of representing to consumers that

they can buy down the interest rate for the first year of the loan when, in fact, Wells Fargo

merely reduces the first years’ monthly payments but not the interest rate.

        Finally, it is worth noting the Wells Fargo is careful not to deny that it offers thousands of

loans of the type at issue in this case, nor that it calculates all of these borrowers’ balances in the

manner alleged. Rather, “[a]n initial assessment . . . indicates that Defendant readily admits

applying interest rates higher then the buydown rates, and instead takes the position that the

contracts at issue call for such an interpretation.” Report at 30.

        2.      Wells Fargo’s conduct is materially misleading.

        Wells Fargo’s objection to Magistrate Judge Locke’s finding that Mr. Carrillo adequately



                                                 - 19 -
plead Section 349’s materially misleading element merely references its breach of contract

argument. ECF 48 at 9. Wells Fargo provides no additional basis to reject Magistrate Judge

Locke’s conclusion.

       Magistrate Judge Locke noted that the materially misleading element is an objective

standard “under which the alleged act must be ‘likely to mislead a reasonable consumer acting

reasonably under the circumstances.’” Report at 15-16 (quoting Cohen v. JP Morgan Chase &

Co., 498 F.3d 111, 126 (2d Cir. 2007) (further citations omitted)). After noting that because the

materially misleading element “requires a reasonableness analysis [best suited for a jury], it

cannot be resolved on a motion for dismiss,” (Report at 16 (quoting Buonasera v. Honest Co.,

Inc., 208 F. Supp. 3d 555, 566 (S.D.N.Y. 2016)), Magistrate Judge Locke stated:

               Here, the Amended Complaint sufficiently alleges that Wells
               Fargo’s lending practices are likely to mislead reasonable
               consumers. Specifically, Carrillo claims that Wells Fargo offers its
               customers buydown agreements that promise a reduced interest rate
               on their mortgage loans in the first year of repayment, but then
               amortizes the payments by applying a higher rate from the onset.

Id. (citing FAC ¶¶38, 40, 71). After making this determination, Magistrate Judge Locke further

found that the Loan Documents are ambiguous. Specifically, Magistrate Judge Locke found that

“the Loan Documents are ambiguous in that the contracts indicate that a reduced interest rate

will indeed be applied to the principal during the initial period such that a reasonable consumer

could be misled as to the Loan Documents’ intention.” Id.

D.     Magistrate Judge Locke Correctly Upheld Mr. Carrillo’s TILA Claim.

       The purpose of TILA is to “assure a meaningful disclosure of credit terms so that the

consumer will be able to compare more readily the various credit terms available to him and

avoid the uninformed use of credit.” 15 U.S.C. § 1601. “As a result, ‘creditors [are required] to

provide borrowers with clear and accurate disclosures of terms dealing with things like … annual




                                               - 20 -
percentage rates of interest….” Report at 18 (quoting Beach v. Ocwen Fed. Bank, 523 U.S. 410,

412, 118 S. Ct. 1408, 1410 (1998) (citations omitted)).

       Section 1638(b)(2(C)(ii) requires lenders to disclose “an example that reflects the

maximum payment amount of the regular required payments on the extension of credit, based on

the maximum interest rate allowed under the contract.” (emphasis added). Magistrate Judge

Locke correctly found that Mr. Carrillo’s TILA claim is plausible stating:

                [T]he same misleading ambiguities relevant to the contractual and
                GBL causes of action may render the Loan Documents an inaccurate
                reflection of the credit being extended. The Loan Documents’
                apparent representation that Carrillo would be charged a 2.875%
                interest rate in his first year of repayment, when the rate being
                applied was 3.875%, potentially renders the Closing Disclosure an
                erroneous representation of the Loan’s terms.

Report at 19.

       In its objections, Wells Fargo makes the same argument it made in its motion to dismiss:

that its closing disclosure “accurately reflected the regular required payments based on the

3.875% interest rate allowable under the Note.” ECF 48 at 11. But this argument fails to address

Mr. Carrillo’s claim that Wells Fargo violated TILA because the disclosures set forth one interest

rate for the initial period (2.875 percent) without disclosing that it was not the applicable interest

rate, and that Mr. Carrillo would actually be charged a higher interest rate due to Wells Fargo’s

method of amortization. FAC ¶¶83-86. Wells Fargo did not disclose that the first-year payments

only “correspond” to the promised lower interest rate, and that Wells Fargo would amortize the

first year at the higher interest rate. Instead, its own Closing Disclosure summarizing the

transaction prominently and repeatedly states that the Carrillo will receive an “interest rate” of

“2.875%”. Magistrate Judge Locke agreed with Mr. Carrillo, stating:

                Thus, although the Loan Documents appear to state the “examples
                of adjustments to the regular required payment,” these alterations
                are not in fact “based on the change in the interest rates specified by



                                                - 21 -
               the contract,” as required by the statute. 15 U.S.C. §
               1638(b)(2)(C)(ii). Instead, the reduced monthly payments in the first
               year merely account for the prorated deposit being applied.

Report at 19-20. Wells Fargo’s misdirection unlawfully increased Mr. Carrillo’s principal loan

balance at the end of the first year by $478.13. Over the life of the loan, Wells Fargo’s unlawful

practice will cost Mr. Carrillo an extra $1,471.00. And Wells Fargo engages in this conduct

nationwide with thousands of consumers.

                                     IV. CONCLUSION

        Based on the foregoing, the Court should adopt the Report and Recommendation in its

entirety.

        RESPECTFULLY SUBMITTED AND DATED this 5th day of July, 2019.

                                          TERRELL MARSHALL LAW GROUP PLLC


                                          By: /s/ Beth E. Terrell
                                              Beth E. Terrell, Admitted Pro Hac Vice
                                              Email: bterrell@terrellmarshall.com
                                              Adrienne D. McEntee, Admitted Pro Hac Vice
                                              Email: amcentee@terrellmarshall.com
                                              Brittany J. Glass, Admitted Pro Hac Vice
                                              Email: bglass@terrellmarshall.com
                                              936 North 34th Street, Suite 300
                                              Seattle, Washington 98103-8869
                                              Telephone: (206) 816-6603
                                              Facsimile: (206) 319-5450

                                               /s/ Brian K. Herrington
                                               Brian K. Herrington, Admitted Pro Hac Vice
                                               Email: bherrington@consumerprotection.net
                                               SCHLANGER LAW GROUP LLP
                                               602 Steed Road, Suite 100
                                               Ridgeland, Mississippi 39157
                                               Telephone: (601) 566-1538
                                               Facsimile: (646) 612-7996

                                               /s/ Daniel A. Schlanger
                                               Daniel A. Schlanger
                                               Email: dschlanger@consumerprotection.net



                                               - 22 -
     SCHLANGER LAW GROUP LLP
     9 East 40th Street, Suite 1300
     New York, New York 10016
     Telephone: (212) 500-6114
     Facsimile: (646) 612-7996


Counsel for Plaintiff




    - 23 -
                                  CERTIFICATE OF SERVICE

       I, Beth E. Terrell, hereby certify that on July 5, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the following:

               Jennifer M. Rosa
               Email: jrosa@mayerbrown.com
               Robert W. Hamburg
               Email: rhamburg@mayerbrown.com
               MAYER BROWN LLP
               1221 Avenue of the Americas
               New York, New York 10020
               Telephone: (212) 506-2500
               Facsimile: (212) 262-1910

               Debra Lee Bogo-Ernst, Admitted Pro Hac Vice
               Email: dernst@mayerbrown.com
               Lucia Nale, Admitted Pro Hac Vice
               Email: lnale@mayerbrown.com
               Jed W. Glickstein, Admitted Pro Hac Vice
               Email: jglickstein@mayerbrown.com
               MAYER BROWN LLP
               71 South Wacker Drive
               Chicago, Illinois 60606
               Telephone: (312) 782-0600
               Facsimile: (312) 701-7711

               Attorneys for Defendant

       DATED this 5th day of July, 2019.

                                          TERRELL MARSHALL LAW GROUP PLLC


                                          By:    /s/ Beth E. Terrell
                                                Beth E. Terrell, Admitted Pro Hac Vice
                                                Email: bterrell@terrellmarshall.com
                                                936 North 34th Street, Suite 300
                                                Seattle, Washington 98103-8869
                                                Telephone: (206) 816-6603
                                                Facsimile: (206) 319-5450

                                          Attorneys for Mr. Carrillo




                                                - 24 -
